          Case 4:19-cv-00636-KGB Document 6 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA DALE BRIGHTWELL                                                                  PLAINTIFF

v.                                Case No. 4:19-cv-00636-KGB

LUCAS EMBERTON, et al.                                                              DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Joshua Dale Brightwell’s complaint is dismissed without prejudice. The relief sought is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 19th of January, 2020.




                                                              Kristine G. Baker
                                                              United States District Judge
